 Case 1:10-cr-00434-RMB Document 92 Filed 04/24/20 Page 1 of 5 PageID: 1497



                                                    [Dkt. No. 88]

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


                                   :
UNITED STATES OF AMERICA,          :
                                   :    Crim. No. 10-434 (RMB)
     v.                            :
                                   :
FREDERICK SELLERS                  :    OPINION
                                   :


     On April 6, 2016, this Court sentenced Defendant Frederick

Sellers to 188 months, and subsequently reduced the sentence to

151 months.    The sentence was the result of a jury’s verdict

finding Defendant guilty of a conspiracy to distribute five

kilograms of cocaine in violation of 21 U.S.C. § 846.           Defendant

now moves for compassionate release under the First Step Act and

18 U.S.C. § 3582(C)(1)(A).      For the following reasons, the

Motion is DENIED.

     The recently enacted First Step Act allows a defendant to

be afforded compassionate release for “extraordinary and

compelling reasons.” 18 U.S.C. § 3582(C)(1)(A)(i).          The statute

provides in relevant part:

     (c) Modification of an imposed term of imprisonment.
     The court may not modify a term of imprisonment once
     it has been imposed except that—

     (1) in any case—

     (A) the court, upon motion of the Director of the
     Bureau of Prisons, or upon motion of the defendant
    Case 1:10-cr-00434-RMB Document 92 Filed 04/24/20 Page 2 of 5 PageID: 1498



        after the defendant has fully exhausted all
        administrative rights to appeal a failure of the
        Bureau of Prisons to bring a motion on the defendant’s
        behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant’s
        facility, whichever is earlier, may reduce the term of
        imprisonment (and may impose a term of probation or
        supervised release with or without conditions that
        does not exceed the unserved portion of the original
        term of imprisonment), after considering the factors
        set forth in section 3553(a) to the extent that they
        are applicable, if it finds that

            (i)extraordinary and compelling reasons warrant
            such a reduction; or [...]

18 U.S.C. § 3582(c) (emphasis added).

Thus, under the First Step Act, a defendant seeking a reduction

in his term of imprisonment bears the burden of satisfying both

that he has (1) exhausted remedies before seeking judicial

review, and (2) that compelling and extraordinary reasons exist

to justify compassionate release.           18 U.S.C. § 3582(C)(1)(A).

        At the time of filing of his Motion, the requisite thirty

days waiting period had not passed.           That would have foreclosed

this Court’s review.        United States v. Raia, __F.3d.__, 2020 WL

1647922, at *2 (3d Cir, 2020).1          As of the time of this Court’s

Opinion, the thirty days waiting period expired on April 23,

2020, and the Court has not received notice that the              Bureau of

Prisons acted on Defendant’s request.           Thus, because the

exhaustion period under the statute is no longer a hurdle to


1 The Court need not engage in a discussion as to whether
exhaustion requirement is jurisdictional.
                                        2
    Case 1:10-cr-00434-RMB Document 92 Filed 04/24/20 Page 3 of 5 PageID: 1499



this Court’s decision, the Court turns to the Defendant’s

essential argument that the COVID-19 pandemic that is facing

this country presents an “extraordinary and compelling reason”

for his release.

        Defendant is currently housed at the Metropolitan Detention

Center, a 1,700 inmate facility in Brooklyn, New York (“MDC”).

As of the time of the filing of the Motion, MDC had confirmed 9

positive COVID-19 inmates and 14 positive COVID-19 staff

members.      Defendant believes his entire unit has been exposed

together and is being medically quarantined together.              He

contends that his diabetes “makes him especially vulnerable” to

severe illness should he contract COVID-19.            Defendant further

argues that the MDC generally lacks an adequate medical

infrastructure and supplies to address the spread and treatment

of the prisoners with the COVID-19 virus.            After the filing of

the Motion, Defendant informed his counsel that his cellmate was

displaying apparently worsening COVID-19 symptoms.              See Dkt. No.

91.     The Court notes that this was brought to the attention of

the institution’s nurse who addressed it.            See id.2




2 Defendant criticizes the nurse’s response to Defendant’s
cellmate as “disturbing” and a “callous lack of medical
attention to an asthmatic BOP inmate with COVID-19.” There is
no support that the inmate was COVID-19 positive. Nor is there
any point in disparaging a medical professional who has just as
an incentive to prevent the spread of the deadly virus as does
the Defendant.
                                        3
 Case 1:10-cr-00434-RMB Document 92 Filed 04/24/20 Page 4 of 5 PageID: 1500



     The Court finds that Defendant has not demonstrated that

the Bureau of Prisons is incapable of protecting Defendant’s

health.    As the Government has introduced, the Bureau of Prisons

has procedures in place to protect the prisoners.          See

http://www.bop.gov/coronavirus/covid19_status.jsp (last accessed

April 15, 2020).    Defendant does not respond to these particular

procedures and how they would not help him but simply argues

that the “best evidence that the BOP cannot control the spread

of coronavirus is that the BOP has not controlled the spread of

coronavirus.”    See Dkt. No.91, at 10.      Such statement is not

helpful.

     The Court finds the measures instituted by the BOP to be

reasonable to address the virus outbreak.         Defendant informed

his counsel that he is in a cell with an inmate he believes to

be COVID-19 positive.     And yet by Defendant’s own account, a

nurse was present to address the inmate’s condition.           Moreover,

even assuming Defendant was exposed to the virus and is

unfortunately COVID-19 positive, Defendant has not addressed how

releasing him to others where quarantine is not possible for the

transportation to Pennsylvania justifies his release.

     Even if the Court were to grant Defendant’s Motion, the

Court is concerned what that decision may mean in practical

terms.    If this Court were to grant Defendant’s release, he will

be immediately transported to a Pennsylvania correctional

                                     4
    Case 1:10-cr-00434-RMB Document 92 Filed 04/24/20 Page 5 of 5 PageID: 1501



institution because there is a detainer lodged against him as a

result of a murder in the third degree conviction.             Thus, in

actuality, Defendant’s Motion is not one for release but for a

transfer.      This scenario adds a whole new layer of risks that

the Court is not prepared to take, i.e. additional law

enforcement officers, a new inmate population, etc.              This

additional expanded social contact at this point presents more

risks.

        In this Court’s final analysis, this Court does not mean to

minimize the serious risks that COVID-19 poses in our federal

prisons.      But the Court finds that based on the Defendant’s

particular individual situation, the BOP is best positioned at

this juncture to determine the proper course of action,

balancing the concerns of health and safety, of all involved.

The Motion is DENIED.
.


                                s/Renée Marie Bumb_________
                                RENÉE MARIE BUMB
                                United States District Judge

Dated: April 24, 2020




                                        5
